3, 4, 9-12 and 14-18Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-18,  in the reply filed on 6/2/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/2/2022.
Drawings
The drawings filed 5/21/2019 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is no antecedent basis for the term “the oxide ore.”  For examination purposes, the claims will be understood to merely state “ore”-not oxide ore.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 9-12, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smart et al (US 5,750,081).
With regards to claim 1, Smart teaches a method for metals production (claim 1) comprising: reducing a first portion of an ore (col 1, lines 45+), producing metals in a vessel (col 3, lines 1+) ; and stripping, complexing, or a combination thereof, a portion of the metals into a supercritical carbon dioxide stream in the vessel (col 3, lines 1+).
With regards to claim 3, Smart teaches passing a reducing agent across the ore (col 3, lines 42+-wherein supercritical fluid comprising the condition agent is mixed with the extractant).
With regards to claim 4, Smart teaches the reducing agent may comprises hydrogen (col 2, lines 45+).
With regards to claim 9, Smart teaches the supercritical carbon dioxide stream comprises reagents in solution that complex the metals (col 2, lines 38+).
With regards to claim 10, Smart teaches the reagents comprise halogenated diketones (col 3, line 45).
With regards to claim 11, Smart teaches the pressure of the vessel is reduced to one atmosphere in order to precipitate a portion of the metals (col 3, lines 55+).  Said pressure drop is understood to lead to “evaporating off the supercritical carbon dioxide stream” since carbon dioxide will be gaseous at one atmosphere pressure.
With regards to claim 12, Smart teaches the resulting product may be filtered, centrifuged, or otherwise separated (col 3, lines 16+), herein understood to read on the claimed “ further comprising purifying the portion of the metals” limitation of claim 12.
With regards to claim 17, Smart teaches reducing and complexing may occur simultaneously in the same vessel (col 3, lines 1+).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smart et al (US 5,750,081), as applied to claims above.
With regards to claim 13, Smart does not teach the recovered product  could be put through a subsequent refining step.  However, it would have been obvious to one of ordinary skill in the art to further refine the recovered product of Smart in order to further purify the product.
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smart et al (US 5,750,081), as applied to claims above, and further in view of Henderson (US 4,401468).
Smart is relied upon as above, but does not teach the ores should be milled and separated from contaminants prior to treatment.  However, Henderson teaches prior to treatment, it is desirable to wash raw ore to remove shale, dirt, and other gangue (herein understood to read on the separation step of claim 15) and to crush/mill the ore in order to facilitated rapid interaction between the metal compounds and the chemicals in solution.  Thus, it would have been obvious to one of ordinary skill in the art to clean and mill the ore of Smart in order to increase the interaction between the metal species and the treatment chemicals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0265678 teaches a method for supercritical fluid extraction of metal. US 2008/0115627 teaches metal extraction in supercritical fluid solvents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN R KRUER/Primary Examiner, Art Unit 3649